Citation Nr: 0307938	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  99-16 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a left eye disability, 
to include as secondary to residuals of a fracture of the 
right mandible.

(The issues of entitlement to increased evaluations for 
residuals of a fracture of the right mandible and for 
headaches were the subject of an earlier decision.)


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
March 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  November 2001 by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  In service the veteran sustained an injury to his right 
jaw.  Service connection is in effect for residuals of a 
fracture of the right mandible.

2.  There is no competent medical evidence showing a 
relationship between a current left eye disability and an 
injury to the right jaw in service.


CONCLUSIONS OF LAW

1.  A left eye disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  A left eye disability is not proximately due to or the 
result of residuals of a fracture of the right mandible and 
was not aggravated by residuals of a fracture of the right 
mandible.  38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. 
§ 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439 (1995).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  
Because the Board determined that a medical examination and 
opinion would be needed to substantiate the veteran's claim, 
the Board notified the veteran in a November 2002 letter that 
the VA Medical Center in Omaha, Nebraska, would schedule him 
for an eye examination.  The VA eye examination was scheduled 
for May 29, 2003, but the veteran failed to report for the 
examination and did not request that the examination be re-
scheduled.  The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim and that the notice provisions of the 
VCAA have been complied with.  The Board finds that there 
will be no prejudice to the veteran if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 
439 (1995).  

In the veteran's case, he sustained a fracture of the right 
angle of the mandible in September 1974 during his period of 
active service.  His service medical records are entirely 
negative for any complaint of diplopia or left eye symptoms.  
He had a history of strabismus as a child and 4 surgical 
procedures on his eye muscles, the most recent in March 1998, 
with no eye surgery during military service.  A private eye 
specialist reported in February 1999 that, since the March 
1998 surgery, the veteran's left eye had turned out and he 
was seeing double on a continuous basis.  At a VA eye clinic 
in July and August 2002, exotropia and diplopia were found.  
At a VA eye examination in May 2002, the assessment was 
residual exotropia, left eye, status post correction, with 
diplopia.

The veteran has contended that his current double vision 
(diplopia) is related to the injury to his jaw in service.  
As noted above, the Board requested that the veteran undergo 
an examination by an eye specialist and that the examiner 
respond to the following question: Is it more likely, less 
likely, or at least as likely as not that diplopia or any 
other left eye disorder found on examination is related to a 
blow to the jaw in September 1974 which resulted in fracture 
of the right mandible?  The veteran did not report for the 
examination and he has not stated to the RO, the VA Medical 
Center, or the Board a reason why he failed to report.  A 
regulation provides that, when a claimant, without good 
cause, fails to report for a necessary examination, an 
original claim shall be rated on the evidence of record.  See 
38 C.F.R. § 3.655 (2002).  The veteran's claim must, 
therefore, be decided on the evidence of record.

The Board finds that the issue of whether an injury to the 
veteran's jaw in service caused an eye disorder, to include 
diplopia, is one on which the only probative evidence would 
be competent medical evidence.  Competent medical evidence 
means evidence provided by a person who is qualified by 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. 
§ 3.159(a)(1) (2002).  The examination by an eye specialist 
which was requested by the Board would have produced a 
medical opinion on the issue of whether an injury to the 
veteran's jaw in service caused an eye disorder, to include 
diplopia, and that medical opinion would have constituted 
competent medical evidence.  However, the evidence of record 
before the Board at this time contains no competent medical 
evidence showing any relationship between a current eye 
disorder and any event in service, to include an injury to 
the jaw.  The Board must, therefore, conclude that the 
preponderance of the credible evidence of record is against 
the veteran's claim of entitlement to service connection for 
a left eye disability.  Service connection for a left eye 
disability on either a direct or secondary basis is thus not 
established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2002).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
  
ORDER


Service connection for a left eye disability, to include as 
secondary to residuals of a fracture of the right mandible, 
is denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

